Citation Nr: 1610580	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,086.00, plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to April 1986.

This appeal arises from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) which adjusted the Veteran's compensation benefits to reflect his current spouse.


FINDINGS OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the San Diego, California RO received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In January 2016, the appellant submitted a statement stating that he wished to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 



ORDER

The claim is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


